NUMBER 13-06-565-CR  


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

JULIA HOLGUIN,								Appellant,

v.


THE STATE OF TEXAS,						         Appellee.


On appeal from the 379th District Court 
of Bexar County, Texas


MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Rodriguez and Garza
Memorandum Opinion by Justice Rodriguez


 Appellant, Julia Holguin, was charged by indictment with the offense of credit
card abuse.  See Tex. Penal Code Ann. § 32.31 (Vernon Supp. 2006).  Pursuant to
a plea bargain agreement, appellant entered a plea of nolo contendere.  The trial court
accepted appellant's plea, deferred adjudication of her guilt, and placed her on
community supervision for three years.  The State filed a motion to revoke appellant's
community supervision and to adjudicate her guilt based on appellant's alleged
violations of the terms of her community supervision.  Following a hearing on the
State's motion, the trial court revoked appellant's community supervision, adjudicated
her guilty, and sentenced her to 180 days in a State jail facility, with credit for time
served.
	Concluding that the appeal is frivolous and without merit, appellant's counsel
filed a brief in which he presented one arguable point of error:  whether counsel was
ineffective.  We affirm.
I.  Compliance with Anders v. California  
	Appellant's court-appointed counsel filed a brief in which he has concluded that
there are no meritorious issues to advance on appeal and has moved to withdraw from
the case.  See Anders v. California, 386 U.S. 738, 744 (1967).  The brief meets the
requirements of Anders.  See id. at 744-45; see also High v. State, 573 S.W.2d 807,
812 (Tex. Crim. App. [Panel Op.] 1978).  In compliance with Anders, counsel
presented a professional evaluation of the record and referred this Court to what, in
his opinion, are all issues which might arguably support an appeal.  See Anders, 386
U.S. at 744; see also Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974). 
Counsel has informed this Court that he has (1) examined the record and has found
no meritorious grounds to advance on appeal, (2) served a copy of the brief on
appellant, and (3) informed appellant of her right to review the record and to file a pro
se brief.  See Anders, 386 U.S. at 744; see also Stafford v. State, 813 S.W.2d 503,
509-10.  More than thirty days have passed, and appellant has not filed any pro se
brief.  See Anders, 386 U.S. at 744-45; see also Stafford, 813 S.W.2d at 510.
II.  Independent Review of Record
	Upon receiving a "frivolous appeal" brief, we must conduct "a full examination
of all the proceedings to decide whether the case is wholly frivolous."  Penson v. Ohio,
488 U.S. 75, 80 (1988); see Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.-Corpus
Christi 2003, no pet.).  Accordingly, we have carefully reviewed the record and have
considered the issues raised in counsel's brief.  We find nothing in the record that
would arguably support an appeal.  See Bledsoe v. State, 178 S.W.3d 824, 827-28
(Tex. Crim. App. 2005).  Therefore, we agree with counsel that the appeal is frivolous
and without merit.  See id. at 828 ("Due to the nature of Anders briefs, by indicating
in the opinion that it considered the issues raised in the briefs and reviewed the record
for reversible error but found none, the court of appeals met the requirement of Texas
Rule of Appellate Procedure 47.1.").
III.  Conclusion
	Accordingly, we affirm the judgment of the trial court.  Having affirmed the
judgment, we now grant counsel's motion to withdraw.  We order counsel to notify
appellant of the disposition of this appeal and of the availability of discretionary
review.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (en banc)
(per curiam).
							NELDA V. RODRIGUEZ
 Justice

Do not publish.				
Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and 
filed this 26th day of July, 2007.